 STANDARD OIL COMPANY OF CALIFORNIA67Standard Oil Company of California,Western Opera-tions,Inc.andThe HawaiiTeamsters and AlliedWorkersUnion,Local 996, Petitioner.Case37-RC-1934May 31, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing in this case was held before Hearing OfficerDennisR.MacCarthy on February 20, 1974.Following the hearing, and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8,as amended, this case was transferred to theNational Labor Relations Board for decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardmakes the following findings:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.'3.No question affecting commerce exists con-cerning the representation of employees of theEmployer within the meaning of Section 9(c)(1).The Employer is engaged in the production, sale,and distribution of petroleum and petroleum prod-ucts in an area covering nine Western States,2 withthis petition involving the employees in the market-ing department of Employer's Hawaiian field divi-sion. - Since1946the employees in this division,currently 167 in number, have been represented forcollective-bargaining purposes by the Intervenor in abroader unit of approximately 2,600 employeescoveringEmployer's entiremultistatemarketingdivision. Successive agreements have been reachedby Employer and Intervenor since the onset of theirrelationship, with the most recent agreement execut-ThePetroleum WorkersUnion,Independent, intervened on the basisof a collective-bargaining relationshipwith the Employer dating back to1946.2Alaska,Arizona,California,Hawaii, Nevada, Oregon, Washington,and partsof Idaho and Utah.3 "All classified employees and all unclassifiedemployees in theed in February 1974. The negotiations surroundingthe latter provide the background for this petitionwhich is supported by 130 members of the unitsought.3On June 4, 1973, the Employer and Intervenorexecuted a collective-bargaining agreement which,by its terms, provided for a limited reopening ofnegotiations on base wages for certain office andtechnical personnel, to take place no earlier thanSeptember 1973. The agreement further providedthat, in the event a reopening was requested, thecollective-bargaining agreement would be terminatedif further agreement on the reopened matter was notreachedwithin 60 days. In July the Intervenorinformed Employer of its intent to reopen; an initialinformal meeting was held in August to discuss thepossibility of agreement without formal reopening,but agreement was not reached and the contract wasformally reopened. Four negotiating sessions tookplace in September and October with no agreementachieved.By its terms, the collective-bargainingagreement terminated upon completion of the 60-dayperiod;however,negotiationson the reopenedmatter of wages continued. In December, Interve-nor's negotiators agreed to the Employer's proposalssubject to a membership ratification. Ratificationwas defeated, with the employees of the Hawaiidivision, represented by Local 18 of Intervenor,voting to strike.However, the majority of themembers in the multistate unit voted to take other"economic action." The Intervenor and Employermet again in two negotiating sessions in earlyJanuary 1974. On January 7, 1974, the Intervenorfiled a refusal-to-bargain charge against the Employ-er.The members of Local 18, dissatisfied with thedecision of the overall membership not to strike,consulted with a representative of the InternationalBrotherhood of Teamsters on the possibility ofseeking separate representation and, on January 17,1974, the instant petition was filed. Thereafter, theIntervenor and Employer reached agreement on thereopenedmatter and on February 12, 1974, theparties reinstated the collective-bargaining agree-ment originally executed on June 4, 1973, andIntervenor'sunfair labor practice charges werewithdrawn. Petitioner's petition had been filed priortoagreement and it was not consulted on thisratification.Petitioner does not dispute the existence of a longhistory of collective bargaining between Employerand Intervenor on a multistate, multiplant basis, butpositions of special representative(sales),new car dealer representative,propertyrepresentative,engineer,fuel& lubricants engineer,associate fuel& lubricants engineer,sales representative and automotive service repre-sentativein the Hawaii division of the marketing department"Sinularclassifications comprisethe broadunit coveredby the current contract,which contains a maintenance-of-membership provision.211NLRB No. 10 68DECISIONSOF NATIONALLABOR RELATIONS BOARDcontends that the employees of the Hawaii divisionare, nevertheless,entitled to separate representationbecauseof an abandonment and/or failure of properrepresentationby the Intervenor. Employer andIntervenor, on the other hand, contend that Petition-er's argumentiswithout merit and the admitted longhistory of bargaining in a multidivision unit rendersPetitioner'sunit request inappropriate.We agree.We have treated thesesame issueson two occa-sions in thepast. In 1956, the same petitioner soughtrepresentationof a unit of employees limited to theIsland of Oahu or, in the alternative, the employeesin theentireHawaii field division. In its decision4dismissingthe petition, the Board noted that themere dissatisfactionof a group of employees withtheir representation did not, alone, warrant theirseverancefrom a broaderunit.In 1968, a petitionfiled by the International Brotherhood of ElectricalWorkers on behalf of these employees was similarlydismissed5on the same grounds. In support of itspetition at the present time, Petitioner argues that the"mere dissatisfaction" of which the Board spoke initsearlierdecision has become more widespreadsincethat time, due in part to the internal organiza-tion of Intervenor and the latter's management of therecent negotiationsdepicted above.The Intervenor is organized generally along thesamelines as Employer's administrative division; i.e.,the employees in each field division are representedby a local union representing that division. Interve-nor has no permanent headquarters but, rather,operates out of the home of its current president.Each local also has a president who conducts thelocal's businessfrom his home. The presidency of theIntervenor is rotated among the local presidents, withthe remaining local presidents comprising the In-tervenor's board of governors. The Hawaii localpresidenthas,however,notbeen president ofIntervenor since the latter's inception. Negotiationsfor each collective-bargaining agreement are con-ducted by the president, his subordinates, andmembers of the board of governors. All Intervenor'sofficers are also employees of the Employer.Petitioner contends that this type of operation doesnot facilitate meaningful collective bargaining, espe-cially for the employees located in Hawaii. The lackof what Petitioner characterizes as "trained profes-sional" unionadministrators has, allegedly, hinderedtheprocessing of grievancesamongtheHawaiiemployee complement. In addition, since the bulk ofthe employees in the multistate unit are located onthemainland, the Intervenor is not, according toPetitioner,attuned to the particular needs of theemployees in Hawaii. Petitioner supports this latterassertion with the fact that the members of Local 18voted to take strike action in the most recent contractnegotiation only to be voted down by a majority ofIntervenor's membership.We note, first, that while Intervenor's internalstructure is somewhat unique given the extent of itsmembership, the record does not evidence anyinability on Intervenor's part to engage in meaning-ful collective bargaining with the Employer. Themost recent contract negotiations, which the recordamply details, indicate the kind of bargaining onsubstantialmatters which the Act was designed tofacilitate.Both sides made meaningful concessionson subjects of importance. Negotiations on the partof Intervenor were conducted at times by the entireboard of governors. At other times, less than the fullboard comprised the negotiating team, but thepresident of Local 18 was present at such sessions ina proportion not atypical of the other local presi-dents.The negotiations, contrary to Petitioner'sclaim, further evidence discussion of matters peculiarto the members of Local 18. Thus, a commitmentwas secured from the Employer to continue to honorKamehameha Day as a holiday for the employees inHawaii. Pay increases for terminal operators werenegotiated and one-third of the employees affectedby the negotiation were employees of the Hawaiifield division.We cannot conclude on the record,then, that the internal structure of Intervenor doesnot enable it to engage in meaningful collectivebargaining for its membership.The record does evidence a degree of dissatisfac-tionamong the members of Local 18 with thegrievance apparatus, but the record indicates thatthis dissatisfaction stems from a lack of "faith" in theIntervenor on the part of the employees in Hawaiiand not a lack of concern on Intervenor's part. Inresponse to the following question, "can you recallthat there has ever been a single complaint where youhave asked for cooperation out of Union Headquar-terson the mainland where they have failed torespond," the president of Local 18, Petitioner'sprincipal witness, responded in the negative.Finally, we find no merit in Petitioner's attempt todemonstrate the lack or abandonment of properrepresentation on Intervenor's part from the latter'srefusal to go along with Local 18's recommendationfor a strike action. We have long held that, assumingthe appropriateness of the unit requested, a minorityof employees cannot proffer their dissatisfaction witha contract executed by their representative as the solebasis for severance from the established unit.6We conclude, then, that the record does notsupport Petitioner's contention that the Intervenor4 116 NLRB 17625Case 37-RC-1462,unreported.6Puerto Rico Steamship Association,116 NLRB 418. STANDARD OIL COMPANY OF CALIFORNIAhas abandoned or failed to provide proper represent-ationof the employees in the unit requested.Accordingly,as the unit requested by Petitioner isinappropriate because of the controlling collective-bargaining history on a broader basis, we shalldismiss the petition.ORDER69It is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.